DETAILED ACTION
	This Final office action is in response to Applicant’s submission filed November 3, 2022.  Applicant’s November 3rd amendment amended claims 1-9.,  Currently Claims 1-9 are pending.  Claims 1, 4 and 7 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-9 in the previous office action is maintained.


Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to Subject Matter Eligibility Example 39 (Remarks:  Last Paragraph, Page 8; Paragraph 1, Page 9; Paragraph 3, Page 10), the claims do not recite a mathematical concept/judicial exception (Remarks:  Last Two Paragraphs, page 9; Paragraphs 1-2, Page 10), the claims integrate the abstract idea into a practical application (Remarks:  Pages 12, 13) and the claims recite significantly more (Remarks:  Page 13).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to Subject Matter Eligibility Example 39, the examiner respectfully disagrees.
Subject Matter Eligibility Example 39, is directed to a computer implemented method for training and retraining a neural network for facial recognition wherein the combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives.  The claims were found to be patentable because of the two-phase training technique in combination with the transforming of the facial images.
While the claims as currently recited do recite a set of mathematical operations including a single step of  training a classifier with a machine learning model the claims do not recite a two-phase training technique of SME 39 nor are the claims directed to transforming images (facial) so that they can be utilized for facial recognition of SME 39.  The claims merely recite utilizing a trained classifier to identify feature clusters in data (any data, for any purpose or reason).  The claims are not practically applied to anything.  As such the claims are not like SME 39 and therefore are not patent eligible under 35 U.S.C. 101.

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims do not recite a judicial exception/mathematical operation or concept, the examiner respectfully disagrees.  
The claims only recite a mathematical concept and/or a plurality of mathematical operations.  The claims are directed to optimizing joint regression and clustering criteria (preamble) which is a mathematical operation/concept by definition.  The claims fail to recite anything even remotely related to what data is used (e.g. what do the feature clusters represent or what steps if any are performed once the cluster features have been identified, etc.).  The claims merely recite, as newly amended, generic computers performing a series of mathematical operations wherein the claims fail to recite a specific use and/or practical application for the resultant method steps/mathematical operations.

In response to Applicant’s argument that the claims are patent eligible as the claims recite significantly more than the abstract idea, the examiner respectfully disagrees.
While the newly amended claims now recite that a generic computer and/or processor and memory are used to perform the method steps as discussed in Specification Paragraphs 92-101 and Figure 6, the claimed computer/process/memory is merely a generic computer using to perform generic computer processing steps.  The claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. These generic computing components are merely used to process data (i.e. perform mathematical operations) as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's joint optimization in the general field of mathematics and would not provide significantly more than the judicial exception itself.  Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-9 do not integrate the judicial exception into a practical application.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known mathematical concepts/operations.  While the claims may represent an improvement to utilizing a classifier to identify feature clusters they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor, memory and computer.  These generic computer hardware merely performs generic computer functions of processing data and represent a purely conventional implementation of optimization of a joint regression and clustering criteria in the general field of mathematics and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 4 and 7, the claims are directed to the abstract idea of optimizing joint regression and clustering criteria. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a mathematical concept (Judicial Exception – Yes – mathematical concept).  Specifically, the claims are directed to performing a series of mathematical operations/calculations for optimizing joint regression and clustering criteria.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “train”/”training” and “identify”/”identifying” are also directed to an abstract idea that falls into the abstract idea subcategories of mathematical calculations/operations.  Accordingly, the claims recite an abstract idea – mathematical concept, specifically in the abstract idea subcategories of mathematical calculations/operations.  The exceptions are the additional limitations of generic computer elements: computer, processor and memory.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include computer, processor and memory.  These generic computing components are merely used to process data (i.e. perform mathematical operations) as described extensively in Applicant’s specification (Paragraphs 92-101; Figure 6).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's joint optimization in the general field of mathematics and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-9 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited computer, processor and memory the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Regarding dependent claims 2, 3, 5, 6, 8 and 9 the claims are directed to the abstract idea of demand tracking and merely further limit the abstract idea claimed in independent claims 1, 4 and 7.  
Claims 2, 5, and 8 further limits the abstract idea by limiting the loss function to a multi-logistic loss function (a more detailed abstract idea remains an abstract idea).  Claims 3, 6 and 9 further limit the abstract idea weighting each cluster and an additional penalty (a more detailed abstract idea remains an abstract idea). 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-9, Applicant’s specification discloses that the claimed elements directed to a computer, processor and memory at best merely comprise generic computer hardware which is commercially available (Figure 6; Paragraphs 92-101). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. computer readable medium, apparatus, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to computer, processor and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.  Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. computer readable medium, apparatus).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a apparatus (Claim 1, preamble only), computer readable recording medium (Claim 7, preamble only) or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pereira, U.S. Patent Publication No. 20150018664 discloses a system and method comprising training classifier utilizing a machine learning algorithm.
Dai, U.S. Patent No. 11023710 discloses a system and method utilizing a trained machine learning classifier to identify feature vectors including clustering.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/               Primary Examiner, Art Unit 3683